Citation Nr: 9934050	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for a right 
knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969 and from August 1978 to April 1979.  He also had 
service in the U. S. Army Reserves between his two periods of 
active service.

By rating action dated in August 1992 the Department of 
Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
confirmed and continued a 10 percent evaluation for the 
veteran's right knee disability and a noncompensable 
evaluation for residuals of a lipoma excision of the left 
knee.  The veteran appealed from those decisions.  The case 
was initially before the Board of Veterans' Appeals (Board) 
in July 1996 when it was remanded for further action.  The 
case was again before the Board in January 1998 when 
entitlement to a compensable evaluation for residuals of the 
lipoma excision of the left knee was denied.  Appellate 
consideration of the issue of an increased rating for the 
right knee disability was deferred pending a remand to the 
regional office for further action.  In April 1999 the 
regional office confirmed and continued the 10 percent 
evaluation for the veteran's right knee disability.  The case 
is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has mild crepitation involving his right knee 
and joint tenderness.  Range of motion of the right knee is 
essentially normal.  There is no laxity of the ligaments.  
There are early arthritic changes involving the knee.

3.  The veteran's right knee condition currently causes 
little, if any functional impairment due to pain, weakness or 
fatigability.  It is productive of no more than a slight 
disability.

CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's right 
knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Codes 5257, 5258, 5259, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background

The veteran's service medical records reflect that he 
sustained an injury to his right knee in February 1967 while 
bowling.  In September 1967 an operation was performed for a 
tear of the medial meniscus.  In April 1968 an arthrotomy of 
the right knee was performed with removal of the posterior 
horn of the right medial meniscus.

The veteran's initial claim for VA disability benefits was 
submitted in August 1969.

When the veteran was examined by the VA in October 1969 there 
was no swelling or effusion of the right knee.  There was 
slight tenderness at the medial side of the right knee joint.  
The joint was stable and there was no abnormal mobility.  
Range of motion of the right knee was normal.  

By rating action dated in December 1969 service connection 
was established for the veteran's right knee disability, 
rated 20 percent disabling under Diagnostic Code 5257.

When the veteran was examined by the VA in October 1974 there 
was no tenderness, swelling or effusion of the right knee.  
Range of motion was normal and the knee joint was stable.  
There was no quadriceps atrophy.  The McMurray test and 
drawer sign were negative.  He was able to stand on his 
tiptoes and squat normally.  An X-ray study of the right knee 
was normal.

In a December 1974 rating action the evaluation of the 
veteran's right knee condition was reduced from 20 percent to 
10 percent.

In January 1992 the veteran submitted a claim for an 
increased rating for the right knee disability.

A report from a State veterans facility reflects the 
veteran's treatment in May 1992 for back and knee problems.  
Both knees had multiple scars and were somewhat knobby in 
appearance.  He was able to extend and move both knees but 
with some restriction of motion.  The impressions included 
arthritis due to multiple surgeries and contusions of the 
knees.

The regional office later received a March 1993 physical 
examination by the State veterans home reflecting findings 
including swelling of the right knee, warmth of the right 
knee and possible lateral meniscal irritation.

In June 1993 the Medical Director of the State Department of 
Military Affairs indicated that the veteran had been admitted 
to the State home for veterans in May 1992 with a history of 
arthritis affecting his back and knees.  It was indicated 
that the physical therapy department had recommended a knee 
brace to replace a cane that he needed for better stability.

The veteran was afforded VA examinations in February 1994.  
It was noted that the veteran had 2 scars on the right knee 
and 1 on the left knee.  The veteran reported tenderness in 
the scar areas.  On examination the scars were noted to be 
well healed without keloid formation.  There was no 
hypertrophy, redness or infection.  The scars were nontender.  
The veteran was afforded a VA orthopedic examination in 
January 1995.  It was noted that the scars on his knees were 
all well healed.  Slight deformity of the right knee was 
reported.  There was crepitation involving the knee.  There 
was no subluxation or lateral instability.  The anterior 
cruciate and posterior cruciate ligaments were intact.  
Flexion of the right knee was from 0 degrees to 140 degrees.  

The veteran was again afforded a VA orthopedic examination in 
February 1997.  He reported that if he bent the right knee it 
might go out.  It also throbbed daily.  He took medication 
that reduced the pain.  On grind testing there seemed to be a 
slight amount of pain down toward the tibial tuberosity.  
There was no swelling or deformity of the knee.  There was 
some pain if the lateral ligament of the right knee was 
stressed.  Range of motion of the right knee was from 0 
degrees to 130 degrees.  The diagnosis was internal 
derangement of the right knee with history of surgery for the 
knee.

An April 1997 report by Alan A. Halpem, M.D., reflects that 
the veteran had significant quadriceps atrophy and 
radiographic evidence of medial compartment disease, more 
prominent on the right than the left.  It was indicated that 
in terms of his current disability he was capable of sit down 
work in positions that did not require prolonged standing or 
walking.

In 1998 the regional office received a number of medical 
records from the Social Security Administration reflecting 
treatment of the veteran for various conditions at VA and 
private medical facilities from 1987 to 1996.  The veteran 
was found disabled by the Social Security Administration 
effective in July 1982 due to a personality disorder and 
alcohol dependency.

The regional office also received copies of VA outpatient 
treatment records reflecting treatment of the veteran for 
various conditions from 1979 to 1996.

The veteran was afforded a VA orthopedic examination in 
September 1998.  He was 6 feet 9 inches tall and weighed 247 
pounds.  He was currently working on a part-time basis.  
There was no edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal or guarding movement 
involving the right knee.  Range of motion of the right knee 
was within the normal range of 0 degrees to 135 degrees.  The 
anterior and posterior cruciate ligaments were intact.  The 
drawer sign and McMurray's sign were negative.

The examiner commented that based on the examination as well 
as the review of other examinations he could not say that 
during flare-ups the veteran had a greater loss of range of 
motion of the right knee.  He stated that he could only infer 
that the pain during flares was not significant enough to 
prevent the veteran from engaging in work.  He stated that 
insofar as any weakened movement, excess fatigability or 
incoordination was concerned at the current time the range of 
motion of the knee was normal; the veteran walked in without 
assistance of a cane or walker; and did not wear a brace.

The examiner stated that, in spite of the long history and 
the surgeries the veteran had had, the clinical examination 
showed no significant findings other than mild joint 
tenderness along the medial aspect of the patella and the 
femoral joint lines and a 5 degree loss of range of motion.

II.  Analysis

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent evaluation.  A dislocated semilunar cartilage with 
frequent episodes of locking, pain and effusion warrants a 20 
percent rating. 38 C.F.R. Part 4, Codes 5258, 5259.

Limitation of motion in flexion to 45 degrees or in extension 
to 10 degrees warrants a 10 percent rating.  If flexion is 
limited to 30 degrees or extension is limited to 15 degrees a 
20 percent rating may be assigned. 38 C.F.R. Part 4, Codes 
5260, 5261.

In this case, the evidence reflects that there is mild 
crepitation involving the veteran's right knee and also some 
joint tenderness.  However, range of motion of the right knee 
is essentially normal and there is no laxity of the 
ligaments.  The medical evidence of record indicates that the 
veteran's right knee is productive of no more than slight 
disability and as such would not warrant entitlement to an 
evaluation in excess of 10 percent under the provisions of 
Diagnostic Code 5257, which is currently in effect, or any 
other applicable code as cited above.

The record indicates that there is early degenerative 
arthritis involving the veteran's right knee and when 
arthritis and instability of the knee are both present, 
separate ratings may be assigned.  VAOPGCPREC 23-97 (July 
1997).  However, in this case, as indicated previously the 
veteran does not have any instability of the right knee.  
Thus, separate evaluations for arthritis and instability 
would not be in order.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the U. S. Court of Appeals for Veterans 
Claims held that consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 when evaluating 
orthopedic disabilities.  The veteran has complained of pain 
involving his right knee and the VA examinations have 
disclosed some tenderness involving the right knee joint 
which is considered a slight functional impairment.  However, 
as noted previously, the VA examinations have reflected an 
essentially normal range of motion of the right knee and no 
instability of the knee.  When the veteran was afforded the 
September 1998 VA orthopedic examination the examiner 
commented that the veteran walked without assistance of a 
cane or walker and did not wear a brace.  In essence , the 
examiner found that there was no weakened movement, excess 
fatigability or incoordination.  Accordingly, as indicated 
previously, the evidence is considered insufficient to 
establish entitlement to an evaluation in excess of 10 
percent for the veteran's right knee disability.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased disability evaluation for a right 
knee disability, currently evaluated as 10 percent disabling, 
is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

